Citation Nr: 1701926	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  09-42 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to chemical exposure.

4.  Entitlement to service connection for a headache disorder, to include as secondary to chemical exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Navy from June 1972 to February 1974.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the claims for service connection.

In March 2013, the Board reopened the claims for service connection for bilateral hearing loss, tinnitus, hepatitis C, gastrointestinal disorder, and headaches, and remanded the matters for additional development and to consider the claims on a de novo basis.

In a June 2013 rating decision, the RO granted service connection for tinnitus, so this matter is no longer before the Board for consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The more probative evidence indicates hepatitis C with cirrhosis of the liver was not contracted during nor was a result of his active military service.

2.  A chronic gastrointestinal or headaches disorder was not shown in service or within many years of service discharge; and, the preponderance of the evidence fails to establish probative evidence of record shows that Veteran's current gastrointestinal disorder and migraine headache disorder are not related to service, to include chemical exposure therein.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for the establishment of service connection for a gastrointestinal disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for the establishment of service connection for a headache disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

The duty to notify has been met.  See June 207 VCAA/DTA Letter.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, service personnel records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and he has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

A VA examination was obtained regarding hepatitis C and is adequate to decide the claim since it notes the findings, complaints, and medical history.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A VHA opinion was also sought to reconcile conflicting medical opinions.  A copy of that opinion has been provided to the Veteran and he has been given the opportunity to respond.

VA examinations, however, were not provided for the Veteran's gastrointestinal disorder and headaches, and none are needed.  When determining whether a VA examination and medical opinion are required under 38 U.S.C.A. § 5103A (d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).  This, however, does not mean that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, an examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Here, as will be explained in detail below, there is probative evidence that shows the Veteran's headaches and gastrointestinal disorder are not related to service.
There is no competent evidence suggesting otherwise.  Consequently, examinations are not needed. 

Thus, the Board finds that the evidence of record is adequate upon which to base a decision with regard to the Veteran's claims and that there is no additional evidence which needs to be obtained as to this matter.


II. Legal Criteria

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107 (b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

	(CONTINUED ON NEXT PAGE)



III. Analysis

Hepatitis C

The Veteran contends that his hepatitis C is related to his military service, specifically to air gun immunizations he received during service.  In correspondence received October 2014, he stated that as recruits they were told that the air guns would cut the skin and cause bleeding if any movement was made while receiving the shot.  He added that numerous recruits were cut with guns and that blood was visible on their arms.

There is no question that the Veteran has been diagnosed with having hepatitis C.  See VA Examination received May 2012.  Therefore, all that remains is determining if there was an in-service event and if there is a nexus between that event and his disease.

VA has recognized risk factors for hepatitis C, include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker and various kinds of percutaneous exposure, such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) letter 211B (98-110), November 30, 1998.

A VA Fast Letter issued in June 2004 (VBA Fast Letter 04-13, June 29, 2004) identified key points that included the fact that Hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of Hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  The Fast Letter also noted that while there is at least one case report of Hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of Hepatitis C being transmitted by an air gun transmission.

As a whole, his service treatment records do not contain any complaints or findings for hepatitis C.  There is also nothing in these records that point to any of the known risk factors associated with hepatitis C, such as evidence of high risk sexual behavior, drug use (intravenous or nasal), blood transfusions, accidental exposure to blood, or hemodialysis.  His separation examination showed no evidence of tattoos or body piercing.  See STR - Medical.  These records do show he was immunized in June 1972, but the method of inoculation is not noted.  See page 14 of STR - Medical.  However, absent evidence to the contrary, and resolving doubt in his favor, the Veteran's report of receiving a vaccinations via an air gun will be accepted.  

Post service treatment records indicate hepatitis C was first diagnosed early in 2001 when the Veteran was hospitalized for kidney stones, although one record suggests it was diagnosed in 1999.  See page 4 of Medical Treatment Record - Non-Government Facility received July 2009, page 36 of Medical Treatment Record - Non-Government Facility received October 2008, and page 2 of CAPRI records received June 2007.

An August 2005 VA treatment record shows that the Veteran indicated his risk factors for hepatitis C, but the record does not identify which factors he reported.  See page 4 of CAPRI records received June 2007.

An October 2002 treatment record shows that the Veteran had a family history of hepatitis in his mother, but the type was unknown.  See page 36 of Medical Treatment Record - Non-Government Facility received October 2008.

Medical opinions from various sources have been obtained that are not in agreement as to whether the Veteran's hepatitis is related to service and the immunizations therein.  

In correspondence dated in November 2010, Dr. F.Z states that the Veteran presented with a history of hepatitis C and that he probably has cirrhosis of the liver secondary to hepatitis.  The Veteran reported that when he was in the military, he received inoculation by air gun use and provided pictures of the air gun.  He added that no sterile techniques were used and that the air gun was used from one individual to the next without changing any of the needles.  The physician opined that assuming this is accurate, hepatitis C obviously could be disseminated among military personnel due to the lack of changing needles.  Therefore, it is highly suggested that the Veteran's hepatitis C may have been caused by shots administered while he was in the military in 1972.  See Medical Treatment Record - Non-Government Facility received January 2011. 

The Veteran was afforded a VA examination in May 2012 that included a review of his records.  The clinician noted the Veteran's contentions and medical history.  She opined that the Veteran's hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there was no medical guidelines stating air gun use and hepatitis C infection are related.  There is no evidence of contamination by the air gun needle and according to current guidelines there is no credible medical evidence that has confirmed these inoculations have ever caused the condition.  See VA Examination received May 2012.

In light of the conflicting medical opinions, the Board sought an expert VHA opinion on the relationship between the Veteran's hepatitis C and air gun inoculations in service.  Correspondence dated in November 2012 from Dr. Y W states the entire record was reviewed.  The physician was unable to provide an opinion without mere speculation due to deficiency of knowledge or training in air gun vaccination, which is not used in current outpatient practice settings.  The physician indicated that the limits of current medical knowledge were exhausted in providing an answer.  The clinician, nevertheless, went on to address the specific questions posed.

In response to the question on the protocol for providing vaccinations with an air gun, such as disinfection or sterilization techniques, the physician stated that air gun vaccination is not used in current outpatient settings; therefore, the clinician is not familiar with protocols using air gun and was unable to find any protocols by searching VA and CDC website.

In response to the questions on what is an air gun injection and how does it differ from usual clinical injections, the use of needle sterilizations, and whether the injections cause bleeding, the physician stated that information from Wikipedia indicates the Jet Injector Gun and the Ped O Jet are air powered medical injector devices designed to administer vaccinations very efficiently.  The Jet Injector is powered by electricity while the Ped 0 Jet version is powered by a foot pump and does not require electricity to administer the vaccines.  These devices have various specialized nozzles for different medication densities and can also be used to inoculate animals.  In 1997, the USA DOD announced that it would stop using it for mass vaccinations due to concerns about infection.  Needles are not used in air gun injection.  Current clinical injections are using needles (mostly disposable, single use).  The administration of the vaccination by an injection can cause the patient to bleed if any movement is made while receiving shots.

In response to a request for an opinion based on all the evidence of records on whether it is at least as likely as not that the Veteran's currently diagnosed hepatitis C is the result of his period of active service, to include exposure to air gun injections at induction and if there are any other identified risk factors in service or post service, the physician stated that it is plausible under pure speculation since HCV is spread primarily by contact with blood and blood products, but there's no scientific evidence to document transmission of HCV with gun injectors.  According to the records, the Veteran denied ever using drugs that required injections or having had sexual relations with anyone with hepatitis.  There is also no indication of any tattoos.

The physician also noted there are other risk factors related to hepatitis C not addressed in records that should be discussed, such as a history of prior blood transfusion or blood components before July 1992, body piercing, snorted drugs, and acupuncture.  The source of infection is unknown in about 30% of chronic HCV cases, according to the CDC.  With an HCV antibody prevalence of 3.25%,  persons born during 1945-1965 account for approximately three fourths of all chronic HCV infection among adults in the United States.  In conclusion, the physician opined that it is less likely as not that the Veteran's diagnosis of hepatitis C is the result of exposure to air gun injections.  See Medical Treatment Record - Non-Government Facility received December 2012.  

The Court has held that "[t]here is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  "[E]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion.")  Monzingo v Shinseki, 26 Vet. App. 97, 106 (2012).  Rather, it is the Board that must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).

All three medical providers are competent to offer opinions regarding the etiology of the Veteran's hepatitis C.  Although they are all probative and accompanied by rationale, they do not carry equal weight.  When considering the opinions in light of the evidence, the Board finds that the unfavorable opinions are more probative.

The private physician's opinion does not have the same probative value as the other opinions because it was limited to being based solely on the Veteran's reported history.  The Boar recognizes that in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court made clear that the Board may not disregard a favorable medical opinion solely on the rationale that it was based on a history given by the Veteran.  Rather, as the Court explained further in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  When deciding claims, the Board has to make an express credibility finding regarding lay evidence, such as testimony and statements the Veteran proffers.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Here, the Board is not disregarding the favorable opinion because it was based on the Veteran's history; it primarily finds the opinion is less thorough than the other opinions in offering a rationale.  The Veteran's report of receiving vaccinations via an air gun has been accepted.  However, the use of a needle with those guns has not been conceded.  That detail is not corroborated; and, based on the VHA physician's research, it is acknowledged that needles are not used in air gun injection.  For these reasons, the private opinion is less probative.

The positive private opinion was also based in speculative terms.  Dr. F.Z. only stated that hepatitis C "could" or "may" have been disseminated by the air gun vaccinations.  Any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The VA examiner and VHA physician are more probative because they not only took into consideration the Veteran's history, but also discussed other factors in reaching their conclusions.  The VA examiner considered medical guidelines and noted that based on current guidelines there is no evidence that has confirmed inoculations have ever caused hepatitis C.  Similarly, the VHA physician stated there's no scientific evidence to document transmission of HCV with gun injectors.

Their rationales also appear to be more consistent with Fast Letter 04-13 that noted while there has been at least one case of hepatitis B connected to air gun inoculation there have been no cases that connection it to hepatitis C.

The Board notes that even though the VHA physician stated he could not provide an opinion without speculating, he has limited the scope of the speculation.  In this regard, he offered adequate responses to most of the questions posed, but when asked to opine on whether there was an etiological relationship between hepatitis C and service, to include air gun inoculation, he stated "that it is plausible under pure speculation".  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (indicating that the examiner must explain why the requested opinion would be speculative before the Board could rely on such a conclusion).  Thus, he indicated a positive association would be speculative.  As for methods other than air gun inoculation in service as a method for contracting hepatitis C, the VHA physician indicated that he found no evidence in service of the known risk factors; thus, providing additional support for findings the disease was not incurred in or related to service.

The Veteran also asserted in a Statement in Support of Claim received in July 2013 that chemicals used for cleaning and preparing aircraft for pain contributed to his hepatitis C liver damage.  There is no evidence of liver problems in service or for many years after service.  Furthermore, as previously noted, his liver damage was been attributed to his hepatitis C.  See Medical Treatment Record - Non-Government Facility received January 2011.

In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim for service connection for hepatitis C must be denied.  38 U.S.C. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Gastrointestinal Disorder

The Veteran contends that he has a gastrointestinal disorder related to service, to include exposure to chemicals.  In correspondence received in October 2014, he stated that several times in service after painting he went to sick bay due to multiple symptoms that included nausea and stomach pain.

The Veteran's service treatment records show that in May 1973 he was screened for polyurethane paint use.  See page 4 of STR - Medical.  

A November 1973 service treatment record shows that he reported having stomach "knots" and a loss of appetite for 2 weeks.  The impression was prostatitis and probable cystitis.  See page 8 of STR - Medical.  That same month, he complained of lower abdominal cramping pain with diarrhea for the past few days and episodes of nausea.  The impression was gastritis and functional bowel syndrome.  In December 1973, he reported having a 1 1/2 month history of a "nervous" upset stomach.  The record noted that he was having difficulty adjusting and that he was seen during boot camp with anxiety reaction.  The impression was immature personality.  See page 9 of STR - Medical.  His January 1974 separation examination was negative for any complaints or finding of a gastrointestinal disorder.  See page 6 of STR - Medical.

Although the Veteran's post service treatment records contain some evidence of gastrointestinal problems, there is no probative evidence that links them to service, to include exposure to chemicals.  

The earliest indication of gastrointestinal problems was in May 2001 when the Veteran complained of nausea.  See page 7 of Medical Treatment Record - Government Facility received July 2009.  Subsequent records in September 2001, August 2002, and November 2011 have noted similar complaints.  See pages 11, 16, and 33 of Medical Treatment Record - Non-Government Facility received July 2009.

The Veteran's medical records also show that his history of nausea is symptomatology associated with his hepatitis C.  See pages 11 and 44 of Medical Treatment Facility - Non-Government Facility received in July 2009.  Consequently, the Board finds it is not related to service.

The only current gastrointestinal disorder found in the record is salmonella gastroenteritis, which was diagnosed in June 2008 and was associated with nausea, vomiting, diarrhea, food intolerance, anorexia.  See pages 153 to 155 of Medical Treatment Record - Non-Government Facility received July 2009.  A handwritten note on the lab results showing salmonella states that it is an illness reportable to the Health Department and that the Veteran must be asked about recent food encounters.  See page 188 of Medical Treatment Record - Non-Government Facility received July 2009.  Given that this diagnosis is shown to be a food related illness, an association with service is not shown.

The Veteran does not have any other current diagnoses of a gastrointestinal nature.  A current diagnosis is any disability shown to have been present at the time the Veteran files a claim, during the pendency of the appeal, or a recent diagnosis of a disability prior to the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Given that the Veteran's gastrointestinal problems are shown to be related to a nonservice-connected disorder and a food related illness, there is no medical support for his contention that he has a gastrointestinal disorder related to service.

In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim for service connection for a gastrointestinal disorder must be denied.  38 U.S.C. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches

The Veteran contends that he has a headache disorder related to service, to include exposure to chemicals.  In correspondence received in October 2014, he stated that several times after painting he went to sick bay due to multiple symptoms that included headaches.

His service treatment records are silent for any complaints, findings, or diagnosis of a headache disorder.  See STR - Medical.  Service medical records and personnel records indicate that he was engaged in activities in which he was exposed to chemicals through paint products.  See STR - Medical and Military Personnel Record.

Post service treatment records note complaints of headaches as early as February 2001, and migraines were diagnosed in June 2008.  See pages 1, 7, 11, and 44 of Medical Treatment Record - Non-Government Facility received July 2009, and page 160 of Medical Treatment Record - Non-Government Facility received April 2009.  However, the available medical records show that the Veteran's headaches are related to his hepatitis C.  See pages 11 and 44 of Medical Treatment Facility - Non-Government Facility received in July 2009.  

Although the Veteran stated he sought treatment for headaches in service and he is competent to do so, his statements are not credible since there is no documentation of sick calls for headaches in service.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board finds contemporaneous service treatment records are more probative than statements made many years after service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Veteran was seen for other ailments, to include stomach aches.  Such suggests that he would have also sought out care for chronic headaches if such had existed.  AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute).

In short, the more probative evidence shows the Veteran's headaches are not related to service.  The Board is again mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim for service connection for hepatitis C must be denied.  38 U.S.C. § 5107 (b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for a headache disorder is denied.



	(CONTINUED ON NEXT PAGE)



REMAND

The August 2014 VA examination did not adequately comply with the Board's March 2013 remand directives.  In particular, the clinician did not address whether the Veteran's hearing loss manifested within 1 year of separation of service and no attempt was made to reconcile the private opinion offered in 2009 with the Veteran's service treatment records and post service treatment records.  Under the circumstances, the matter must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues were also remanded to obtain service personnel records in order to determine what the Veteran's military occupational specialty (MOS) was in service.  These records have been obtained and show his MOS code was 7210, but there is no indication what the code stands for.  On remand, the RO should determine whether this code reflects an MOS involving exposure to loud noises.

Accordingly, the case is REMANDED for the following action:

1.  Determine what MOS is associated with the code 7210.

2.  Then schedule the Veteran for a VA examination to determine the likely etiology of his diagnosed bilateral hearing loss.  All necessary tests and studies shall be conducted, and the entire electronic claims file (VBMS and Virtual VA) should be made available to the audiologist for review in conjunction with the examination.  

a) The clinician must fully describe the functional effects of the Veteran's hearing loss disability.


b) The examiner shall respond to the following:

* Is it as least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hearing loss had its clinical onset during service or was manifested to a compensable degree within one year of separation of service in February 1974?

* Is it as least as likely as not the Veteran's bilateral hearing loss is otherwise related to service to any include noise exposure?

c) The clinician must discuss the medical rationale for any opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  In doing so, the clinician must also reconcile any opinions he or she offers with the service treatment records and post service treatment records, to include the favorable private opinion offered in 2009.

3.  Upon satisfactory completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


